MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                   Jan 19 2021, 8:46 am

court except for the purpose of establishing                                    CLERK
                                                                            Indiana Supreme Court
the defense of res judicata, collateral                                        Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kurt A. Young                                            Theodore E. Rokita
Nashville, Indiana                                       Attorney General of Indiana

                                                         Caroline G. Templeton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Kenneth W. Guy,                                          January 19, 2021
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2756
        v.                                               Appeal from the Brown Circuit
                                                         Court
State of Indiana,                                        The Honorable Mary Wertz, Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         07C01-1609-F3-384



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2756 | January 19, 2021                    Page 1 of 18
                                             Case Summary
[1]   Following two jury trials, Kenneth Guy appeals his convictions for Level 3

      felony aggravated battery and Class A misdemeanor resisting law enforcement,

      raising the following two restated issues:


              I. Were Guy’s state constitutional double jeopardy rights
              violated when he was retried and convicted of aggravated battery
              because, in a prior trial, he had been acquitted of attempted
              murder that he claims was based on the same conduct as that
              supporting the aggravated battery conviction?


              II. Did the trial court err when it denied Guy’s motion for
              discharge pursuant to Ind. Criminal Rule 4(B)?


[2]   We affirm.


                                 Facts and Procedural History
[3]   Guy and his younger brother, David, who was a drug addict, did not have a

      good relationship. After their mother died, they lived in her residence in

      Nashville, Indiana. However, at some point, David kicked Guy out of the

      house. On September 6, 2016, Guy was back at the residence retrieving some

      of his items. While David was eating dinner on the front porch steps, Guy

      opened the door and shot at David with a rifle, injuring him, and thereafter

      clubbed David in the head with an aluminum baseball bat. David fell to the

      ground in the yard, and Guy left.


[4]   Shortly thereafter, David’s friend, Randy Cole, who was walking away from

      the residence, came to David’s aid. After trying unsuccessfully to call 911, Cole
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2756 | January 19, 2021   Page 2 of 18
      drove a mile or less to his home, where his mother called 911. Police located

      Guy, and he initially ran from police but was eventually apprehended. David

      survived, suffering a bullet wound and lacerations to his head. Due to risks

      associated with removing the bullet fragments, they were left in his head.

      David continued to suffer blurred vision, headaches, and other problems after

      the incident.


[5]   On September 9, 2016, the State charged Guy with Level 3 felony aggravated

      battery, Level 6 felony criminal recklessness, and Class A misdemeanor

      resisting law enforcement. On September 12, the trial court held an initial

      hearing at which a plea of not guilty was entered, and counsel was appointed to

      represent him. On September 19, a public defender entered an appearance on

      Guy’s behalf.


[6]   On September 26, Guy filed a pro se letter with the court, requesting a new

      public defender because of a claimed conflict of interest and asking for a “fast

      and speedy” trial. Appellant’s Appendix Vol. 2 at 46. The CCS entry did not

      mention Guy’s request for a speedy trial, indicating only that the

      communication concerned counsel appointment. On October 13, the trial court

      issued an order setting the correspondence for a hearing on October 31, and it

      provided a copy of Guy’s letter to defense counsel. The State did not receive a

      copy of Guy’s September 26 correspondence.


[7]   At the October 31, 2016 hearing, the trial court addressed having received the

      written communication from Guy that asserted a conflict with counsel and


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2756 | January 19, 2021   Page 3 of 18
      “also included a request for a speedy trial.” Supp. Tr. Vol. 2 at 4; Appellant’s

      Appendix Vol. 2 at 81. The court indicated, “[A]t that point, we already had an

      appearance in by [defense counsel], so any requests for a speedy trial needs to

      come through counsel.” 1 Id. Guy’s counsel acknowledged that she was aware

      of Guy’s desire for a speedy trial and stated that because the trial was already

      set for November 30, 2016, which was within seventy days of his request, she

      did not believe it was necessary for her to take further action. 2 Guy indicated

      acceptance of his counsel at the hearing and withdrew his request for

      replacement counsel.


[8]   At the November 14 final pretrial conference, the State moved to continue the

      trial because the prosecutor would be out of state and unable to try the case on

      November 30, 2016, and Guy objected. The State’s plea offer to Guy was

      addressed at the pretrial conference and included in the court’s pretrial order,

      which showed that the offer was: Guy would plead open to aggravated battery

      and the rest of the charges would be dropped, otherwise the State intended to

      file an attempted murder count on November 18. The court took the State’s

      motion to continue under advisement pending review of Guy’s speedy trial




      1
        Prior to the October 31 hearing, Guy again requested different counsel, as well as a different prosecutor and
      judge. Although repeatedly informed that he needed to speak through counsel so long as he was represented
      by counsel, Guy continued through the span of the case to contact the court directly on multiple occasions.
      2
          Seventy days from the September 26, 2016 request was December 5, 2016.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2756 | January 19, 2021                   Page 4 of 18
       request. On November 14, Guy again requested appointment of different

       counsel.


[9]    On November 17, the court denied the State’s motion to continue, finding that

       the chief deputy prosecutor could try the case and noting that Guy had asserted

       a request for a speedy trial. Regarding such request, the trial court specifically

       found: (1) that it had informed Guy and defense counsel that his request for a

       speedy trial needed to be made through his counsel, but that the State had not

       filed a motion to strike the request, and (2) that Guy had repeatedly asserted his

       desire for a speedy trial, and objected to any continuance beyond the seventy-

       day limit, which was affirmed by counsel, though counsel did not file a Crim.

       R. 4 motion because the trial was already set for November 30, 2016, within the

       speedy trial time frame.


[10]   On November 18, 2016, the State moved to amend the charging information to

       add a charge of Level 1 felony attempted murder, and Guy objected. On

       November 21, the State filed a brief in support, asserting that the amendment

       did not impede Guy’s ability to present a defense because there were no new

       witnesses, no new locations, no new affirmative acts, and “the allegation

       contained in Count l: Aggravated Battery has simply been magnified to reflect

       an attempt to kill the same victim in Count I.” 3 Appellant’s Appendix Vol. 2 at 91.

       The motion noted that while Guy “apparently” had made a speedy trial



       3
        The record reflects that proposed amendment to add a charge of attempted murder had been discussed with
       Guy’s counsel as early as October 31.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2756 | January 19, 2021            Page 5 of 18
       request, “the State [] has not seen such a request.” Id. at 90. On November 21,

       the State also filed a motion to strike Guy’s September 26 speedy trial request

       that the State became aware of at the October 31 hearing.


[11]   On November 22, following a hearing, the trial court granted the State’s motion

       to amend, but denied the State’s motion to strike Guy’s speedy trial request,

       indicating that trial remained set for November 30. On November 23, the court

       held an initial hearing on the amended information. Guy made an oral motion

       to continue trial, which was granted over the State’s objection. The State filed a

       motion to reconsider the denial of its motion to strike Guy’s pro se request for a

       speedy trial, which the court set for hearing on November 30. On November

       30, Guy filed a motion requesting a determination of which party should be

       charged with the delay caused by the continuance and filed a “Motion to be

       Released,” seeking discharge. 4 Appellant’s Appendix Vol. 2 at 9.


[12]   The court issued an order on December 7, 2016, covering various pending

       matters. The trial court granted the State’s motion to reconsider and struck

       Guy’s September 26, 2016 request for a speedy trial because it had been

       “improperly filed directly by defendant when he was represented by counsel”

       and the State had no notice of the request until October 31, 2016, when defense

       counsel adopted Guy’s request. Id. at 123. The court found that in such




       4
         Also on November 30, Guy’s counsel requested that another public defender be appointed due to her
       resignation. On December 1, the court appointed replacement counsel, who declined appointment. On
       December 9, the court appointed replacement counsel for Guy.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2756 | January 19, 2021            Page 6 of 18
       circumstances it would be “patently unfair to the State to hold it to a speedy

       trial demand of which it never had notice until more than 30 days after it was

       ‘filed.’” Id. at 123-24. The trial court concluded that Guy’s Crim. R. 4(B)

       speedy trial right “was triggered as of October 31, 2016” and ordered trial to be

       reset to January 3, 2017, which was within seventy days of October 31.

       Appellant’s Appendix Vol. 2 at 124. Because it struck the September 26, 2016 pro

       se speedy trial request, the court denied Guy’s Motion to be Released. Guy

       moved to withdraw his previous motion to continue, which the trial court

       denied, observing that the motion to continue was granted in open court and

       that the court acted accordingly by not proceeding to trial on November 30.

       The court charged the delay resulting from the continuance to Guy. On

       December 20, 2016, Guy withdrew his request for an early trial and requested a

       continuance. Id. at 11, 135.


[13]   In 2017, competency and sanity evaluations occurred, both of which found Guy

       competent to stand trial and determined that he was able to appreciate the

       wrongfulness of his actions at the time of the alleged offense. In mid-2018, Guy

       petitioned for the appointment of a special prosecutor, which was ultimately

       denied. In November 2018, he filed a notice of insanity defense and requests

       for an additional competency evaluation, for appointment of new counsel, and

       for a continuance. The court ordered the additional evaluation, which found

       Guy competent to stand trial. The court did not appoint new counsel, and Guy

       withdrew his insanity defense.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2756 | January 19, 2021   Page 7 of 18
[14]   The first jury trial occurred March 18-22, 2019. The jury returned a guilty

       verdict on the criminal recklessness and resisting law enforcement charges, and

       a not guilty verdict on the attempted murder charge. The jury was unable to

       reach a verdict on the aggravated battery charge. The trial court entered

       judgment of acquittal on the attempted murder charge but did not enter

       judgment of conviction on the criminal recklessness and resisting law

       enforcement verdicts “due to the necessity of scheduling a new trial” on the

       aggravated battery charge. Appellant’s Appendix Vol. 3 at 94.


[15]   A second jury trial on the aggravated battery charge was held on September 23-

       26, 2019. The jury found Guy guilty of that offense. On October 24, 2019, the

       trial court entered convictions for Level 3 felony aggravated battery and Class A

       misdemeanor resisting law enforcement; it did not enter judgment of conviction

       on the criminal recklessness guilty verdict due to double jeopardy concerns.

       The court sentenced Guy to concurrent terms of thirteen years and one year on

       his two convictions. He now appeals. Additional facts will be provided below

       as necessary.


                                        Discussion & Decision

                               I. Retrial on Aggravated Battery
[16]   Guy contends that his state constitutional double jeopardy protections were

       violated by his retrial and subsequent conviction for aggravated battery. Guy’s

       position is that his acquittal on the attempted murder charge precluded

       relitigation and conviction of the aggravated battery charge because it stemmed


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2756 | January 19, 2021   Page 8 of 18
       from “the very same conduct,” namely attacking David by shooting him in the

       head and/or striking him in the head with a bat. Appellant’s Brief at 21. He

       urges that the second trial and conviction ran afoul of the actual evidence test

       enunciated by our Supreme Court in Richardson v. State, 717 N.E.2d 32 (Ind.

       1999). 5 We review Guy’s challenge de novo. Cleary v. State, 23 N.E.3d 664,

       668 (Ind. 2015).


[17]   We first observe that, “[g]enerally speaking, retrial following a hung jury does

       not violate the Double Jeopardy Clause.” Hoover v. State, 918 N.E.2d 724, 733-

       34 (Ind. Ct. App. 2009) (citing Richardson v. United States, 468 U.S. 317, 324

       (1984) and Young v. State, 482 N.E.2d 246, 249 (Ind. 1985) (“It is well settled

       that a hung jury operates to discharge the operation of double jeopardy and a

       new trial is not barred in such a situation.”)), trans. denied. This is so because,

       under the doctrine of continuing jeopardy, “a defendant who is retried

       following a hung jury is not placed in jeopardy twice for the same offense,

       because the initial jeopardy that attaches to a charge is simply suspended by the

       jury’s failure to reach a verdict.” Cleary, 23 N.E.3d at 673 (quoting Davenport v.

       State, 734 N.E.2d 622, 625 (Ind. Ct. App. 2000)). “Furthermore, ‘[t]he




       5
         We recognize that, recently, our Supreme Court issued two opinions that significantly altered the approach
       to claims of substantive double jeopardy – those claims of double jeopardy that are based on multiple
       convictions in a single prosecution. See Wadle v. State, 151 N.E.3d 227 (Ind. 2020) and Powell v. State 151
       N.E.3d 256 (Ind. 2020). The Wadle Court noted that its holding did not extend to claims of “procedural
       double jeopardy”—where a defendant is charged with the same offense in successive prosecutions. 152
       N.E.3d at 244 n.15 (“Because Wadle’s case presents no question of procedural double jeopardy, we expressly
       reserve any conclusion on whether to overrule Richardson in that context.”).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2756 | January 19, 2021                Page 9 of 18
       Government, like the defendant, is entitled to resolution of the case by verdict

       from the jury.’” Id. (quoting Richardson, 468 U.S. at 326.)


[18]   Guy claims, however, that his state constitutional double jeopardy rights were

       violated because the same evidence was used to convict him of aggravated

       battery in the second trial as had been used to acquit him of attempted murder

       in the first trial. In this regard, Guy directs us to Garrett v. State, 992 N.E.2d

       710, 714 (Ind. 2013), where our Supreme Court expanded the reach of

       Richardson’s actual evidence test 6 to cases in which there has been an acquittal

       on one charge and retrial on another charge after a hung jury.


[19]   In Garrett, the defendant was charged with multiple counts, including two

       separate, but identically worded, counts of rape. At his first trial, evidence was

       presented of the two separate incidents of rape. The jury found him not guilty

       on the first-occurring rape (Rape A) but deadlocked on the second (Rape B).

       When he was retried on the deadlocked rape count, the State presented

       evidence of both alleged rapes, and he was found guilty. After his conviction

       was affirmed on direct appeal, Garrett sought post-conviction relief, arguing

       that his trial and appellate counsel provided ineffective assistance by failing to

       challenge alleged violations of double jeopardy protections. The trial court

       denied post-conviction relief, we affirmed on appeal, and our Supreme Court




       6
        Under the Richardson actual evidence test, “a defendant must demonstrate a reasonable possibility that the
       evidentiary facts used by the fact-finder to establish the essential elements of one offense may also have been
       used to establish the essential elements of a second challenged offense.” Richardson, 717 N.E.2d at 53.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2756 | January 19, 2021                  Page 10 of 18
       accepted transfer. Garrett v. State, 965 N.E.2d 115 (Ind. Ct. App. 2012), trans.

       granted.


[20]   The Court found, first, that retrial on the second rape count, upon which the

       jury had deadlocked, was not procedurally barred. Then, as a matter of first

       impression, it recognized a “slightly modified” Richardson actual evidence test

       and held that a double jeopardy violation may occur on retrial if “there is a

       reasonable possibility that the evidentiary facts used by the fact-finder to

       establish the essential elements of the offense for which the defendant was

       acquitted may also have been used to establish all of the essential elements of

       the offense for which the defendant was convicted.” Garrett, 992 N.E.2d at 723.

       The Court concluded that a violation had occurred in that case because, on

       retrial, “the State presented the same evidence of Rape A—the first-in-time

       rape—on which the State relied in the first trial and upon which the jury found

       Garrett not guilty” but presented very little evidence “concerning Rape B—the

       second-in-time rape,” which all parties had agreed was at stake on retrial. Id.

       Given that record, the Court concluded that “there is reasonable possibility that

       the evidentiary facts used by the jury in the first trial to establish the essential

       elements of Rape, for which Garrett was acquitted, may also have been used on

       retrial to establish all of the essential elements of Rape for which Garrett was




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2756 | January 19, 2021   Page 11 of 18
       convicted[,]” and thus Garrett “was twice prosecuted for the same offense[.]” 7

       Id.


[21]   Here, Guy argues that, similar to Garrett, “[t]here was more than a reasonable

       possibility that the evidentiary facts used by the jury to establish the essential

       elements of attempted murder, of which Guy was acquitted, and aggravated

       battery, of which was convicted, were the same.” Appellant’s Brief at 15. We

       find, however, that Garrett presents a different scenario from that before us and

       does not lead us to the conclusion that a double jeopardy violation occurred.

       Unlike in Garrett, the State in the present case did not get a second bite at an

       acquitted charge. In other words, Guy was not put in jeopardy of being twice

       prosecuted for the same offense, here attempted murder, after first being

       acquitted of it.


[22]   We find that Guy’s case is more akin to the situation presented in Cleary, where

       the defendant drank alcohol, drove, and collided with a service vehicle parked

       on the side of the road, killing a man. Cleary was charged with five criminal

       counts and three infractions, all stemming from the one collision. The jury

       found that Cleary was guilty of Counts IV and V, which were misdemeanors,

       and had committed the infractions alleged in Counts VI and VII, but it

       deadlocked on Counts I, II, and III, which were two felonies and a Class A




       7
         Although it found a double jeopardy violation, the Court affirmed the denial of post-conviction relief,
       finding that neither trial counsel nor appellate counsel provided ineffective assistance. Garrett, 992 N.E.2d at
       723-24.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2756 | January 19, 2021                   Page 12 of 18
       misdemeanor. That is, the jury reached a verdict of guilty on the lesser-

       included OWI misdemeanors but deadlocked on the greater offenses that

       required proof that Cleary caused the victim’s death and proof of a BAC greater

       than .15. No judgment of conviction was entered, and Cleary was retried on all

       eight counts and found guilty of Counts I-V and liable for Counts VI and VII,

       and he admitted to Count VIII. The trial court entered judgment of conviction

       on Count I, Class B felony Causing death when operating a motor vehicle with

       a BAC of at least 0.15, and Counts VI, VII, and VIII, three infractions. Cleary

       appealed, arguing, among other things, that his second prosecution should have

       been barred by double jeopardy, and this court affirmed his convictions.


[23]   The Supreme Court granted transfer and, as is relevant here, addressed Cleary’s

       Indiana constitutional double jeopardy claim that his retrial on the greater

       offenses violated Richardson’s statutory elements and actual evidence tests. The

       Cleary Court explained, “[W]e do not believe the tests apply at all[,]” and,

       rather, “the doctrine of continuing jeopardy applies to retrial of the greater

       offenses” upon which the jury had been deadlocked. Cleary, 123 N.E.3d at 673.

       It found that although Cleary’s second trial exposed him to “jeopardy,” it was

       not a new jeopardy distinct from his first trial. Id. The Cleary Court

       acknowledged Garrett’s expansion of the actual evidence test to cases of retrial

       following acquittal and deadlocked charges, but found that Garrett “does not

       invite or compel application of either of Richardson’s tests to Cleary’s case”

       because (1) Garrett involved two distinct rapes whereas in Cleary’s case “there

       was only one act of drunk driving for which Cleary could be convicted[,]” and

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2756 | January 19, 2021   Page 13 of 18
       (2) the evidence used in the retrial raised the possibility that Garrett was

       convicted based on the facts underlying the rape for which he had been

       previously acquitted – giving the impermissible second bite at the apple – which

       was not a concern in Cleary’s case because “he was not acquitted or convicted

       on Counts I, II, or III at his first trial.” Id. at 675. “His jury deadlocked, and

       the State may continue to pursue prosecutions after a hung jury.” Id. This is

       what occurred here as well, with the State pursuing a second prosecution for

       aggravated battery after the jury hung on that charge.


[24]   Alternatively, Guy argues that collateral estoppel precluded the State from

       retrying him, asserting that the jury already made a determination about “the

       issues of Guy’s intent and the conduct he engaged in” and that the State could

       not relitigate those matters in a second trial. Appellant’s Brief at 24. We have

       recognized that the doctrine of collateral estoppel (also referred to as issue

       preclusion) is not the same as double jeopardy, “but rather is embodied within

       the protection against double jeopardy.” Harris v. State, 9 N.E.3d 679, 683 (Ind.

       Ct. App. 2013) (quoting Coleman v. State, 946 N.E.2d 1160, 1165 (Ind. 2011)),

       trans. denied. “[T]he traditional bar of jeopardy prohibits the prosecution of the

       crime itself, whereas collateral estoppel, in a more modest fashion, simply

       forbids the government from relitigating certain facts in order to establish the

       fact of the crime.” Id. (internal quotation omitted). Essentially the doctrine of

       collateral estoppel “precludes the Government from relitigating any issue that

       was necessarily decided by a jury’s acquittal in a prior trial.” Id. (quoting Yeager

       v. United States, 557 U.S. 110, 119 (2009)).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2756 | January 19, 2021   Page 14 of 18
[25]   Contrary to Guy’s suggestion, the State was not relitigating an issue “that was

       necessarily decided by the jury’s acquittal in a prior trial.” Id. Although it

       acquitted Guy of attempted murder, the jury did not conclude that the State

       failed to prove that he shot and/or clubbed David, as reflected by the guilty

       verdict for Level 6 felony criminal recklessness, which required the jury to find

       that Guy performed an act with a deadly weapon that created a substantial risk

       of bodily injury to David. See Ind. Code § 35-42-2-2(b)(1)(a). Rather, it is

       apparent that the jury simply found that the State failed to prove beyond a

       reasonable doubt that Guy did not act with specific intent to kill David. See

       I.C. §§ 35-42-1-1(1) and 35-41-5-1(a); Rosales v. State, 23 N.E.3d 8, 12 (Ind.

       2015) (conviction for attempted murder requires proof of specific intent to kill).

       On the other hand, the jury was unable to reach a unanimous decision

       regarding whether he knowingly or intentionally inflicted injury on David that

       created a substantial risk of death. See I.C. § 35-42-2-1.5.


[26]   For all the above reasons, we find that neither double jeopardy nor collateral

       estoppel precluded his conviction for aggravated battery in a second trial. See

       Harris, 9 N.E.3d at 686 (neither Garrett’s actual evidence test nor collateral

       estoppel barred retrial after a hung sexual misconduct charge and rape

       acquittal) and Hoover, 918 N.E.2d at 734 (defendant’s acquittal of murder in

       first trial did not bar his retrial on felony-murder charge after jury was

       deadlocked on felony-murder in first trial).




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2756 | January 19, 2021   Page 15 of 18
                                                II. Speedy Trial
[27]   Guy argues the trial court erred when it denied his November 30, 2016 motion

       that sought release or discharge 8 based on his pro se correspondence filed on

       September 26, 2016 that asked for a “fast and speedy trial.” Appellant’s Appendix

       Vol. 2 at 46. The broad goal of Indiana’s Criminal Rule 4 is to provide

       functionality to a criminal defendant’s fundamental and constitutionally

       protected right to a speedy trial. Austin v. State, 997 N.E.2d 1027, 1037 (Ind.

       2013). It places an affirmative duty on the State to bring the defendant to trial,

       but at the same time is not intended to be a mechanism for providing

       defendants a technical means to escape prosecution. Id.


[28]   Crim. R. 4(B)(1) provides, in part, that if a defendant moves for an early trial,

       he shall be discharged if not brought to trial within seventy calendar days from

       the date of such motion. Our Supreme Court has stated that, “once counsel [is]

       appointed, [a d]efendant sp[eaks] to the court through counsel.” Underwood v.

       State, 722 N.E.2d 828, 832 (Ind. 2000). In that situation, a trial court is not

       required to accept the petition and may strike it. See id.; see also Schepers v. State,

       980 N.E.2d 883, 887 (Ind. Ct. App. 2012) (trial court properly denied

       defendant’s motion to dismiss under Crim. R. 4(B)(1) where he had filed

       motion pro se while represented by counsel).




       8
        Guy asserts that, although his motion used language asking for “release” rather than “discharge,” the
       nature of the request was clear and adequately brought his claim to the court’s attention. We agree, and our
       analysis considers it as such.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2756 | January 19, 2021                Page 16 of 18
[29]   Our Supreme Court, in addressing the appropriate standard of review of a trial

       court’s decision on a motion for discharge, recognized that “sometimes the trial

       court must resolve disputed facts, but on other occasions simply applies the law

       to disputed facts.” Austin, 997 N.E.2d at 1039. Where, as here, the relevant

       facts are undisputed and the issue is a question of law, “the standard of review –

       like for all questions of law – is de novo.” Id.; see also Battering v. State, 150

       N.E.3d 597, 600 (Ind. 2020).


[30]   In this case, Guy’s written correspondence that, among other things, asked for a

       “fast and speedy trial” was filed on September 26. Appellant’s Appendix Vol. 2 at

       46. There is no dispute that he was already represented by counsel at that point

       and that he knew that he was. The State was not made aware of his speedy trial

       request until the October 31, 2016 hearing, at which time counsel for Guy

       confirmed agreement with the request but took no additional action because

       trial was already set for November 30, within the rule’s seventy-day parameters.

       The State did not receive a copy of the correspondence until the November 21

       hearing. Under these facts, we agree with the trial court that, at the earliest,

       Guy’s speedy trial request began to run on October 31, such that the State had

       until January 9, 2017 to try Guy.


[31]   On November 22, the trial court granted the State’s motion to amend the

       charging information and it continued trial to January 3, 2017, which was

       within seventy days of October 31. Thereafter, on November 30, Guy filed his

       motion for release, seeking discharge on the basis that he was not brought to

       trial within seventy days of his September 26, 2016 request. On December 7,

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2756 | January 19, 2021   Page 17 of 18
       the trial court struck Guy’s September 26 request, per the State’s motion, and it

       denied Guy’s motion for release/discharge, which he now appeals. We find no

       error with the court’s denial of Guy’s motion. As stated, the trial court was

       within its authority to not recognize his September 26 pro se motion, especially

       given that the State had no notice of it until over thirty days later, and instead

       determine that October 31 was the earliest possible start date of his speedy trial

       request. Thus, as of November 30, when Guy filed his motion, the time to try

       him had not yet passed, and the court properly denied his motion for discharge.

       Stephenson v. State, 742 N.E.2d 463, 487, n. 21 (Ind. 2001), cert. denied, 524 U.S.

       1105 (2002) (“It is well established that when a motion for discharge for a

       Criminal Rule 4 violation is made prematurely, it is properly denied.”)


[32]   We reject Guy’s related claim that the speedy trial request “was not stricken

       until well after the 70th day from when the request had been made.” Appellant’s

       Brief at 16. This again is premised on Guy’s September 26 request, which we

       have already found was improper and not effective to begin the proverbial

       ticking of the Crim. R. 4(B) clock. The trial court did not err when it denied

       Guy’s motion for discharge.


[33]   Judgment affirmed.


       Mathias, J. and Weissmann, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2756 | January 19, 2021   Page 18 of 18